Title: To Benjamin Franklin from Joseph Wharton, Jr., 27 April 1780
From: Wharton, Joseph, Jr.
To: Franklin, Benjamin


Dear Sir
Philada April 27th 1780
The many marks of your esteem for me at Passy, at the same time that they are so many proofs of the kindness of your disposition, lays me under the agreeable necessity of acknowledging them with gratitude and thankfullness. And as that disposition is not confined, but with the most amiable generosity, seeks opportunities of doing good, it gives me peculiar pleasure, that I, even at this distance, can again participate of it, by desiring you to extend it to the bearer, my friend Dr John Foulke.— The Doctor is a Whig in his principles—has subscribed the Test to this State, and though from the singularity of the tenets of the Quakers, he has not been active in the Field, yet, in the line of his Physical profession, has been usefull in the Hospitals. His intention in visiting France, is to improve himself in Surgery and Physic; but being a perfect Stranger in Paris, will stand in need of recommendations to the most eminent in the Medical branches as well as for favorable introductions into the Hospitals.— Will you therefore my good Sir, as my friend is of unimpeached Morals, and his Relations long known for good Citizens, take him by the hand, and recommend him to those Gentlemen who can be most usefull to him? I know you will; and in this happy thought, I subscribe myself Respectfully, Dear Sir, Your most obed & most devoted hb Servant
Jos Wharton

P.S. I beg my best compliments to the Honble Mr Adams & Mr Jay.
His Excellency Dr Franklin

 
Addressed: His Excellency / Benjamin Franklin Esqr / Minister Plenipotentiary from the / United States of America to the / Court of Versailles. / Favored by Dr Foulke / to be thrown over board in Case of Capture / private
